      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 1 of 38




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ABBY MARTIN,                                   )
                                               )
       Plaintiff,                              )
                                               )    CIVIL ACTION NO.
v.                                             )    1:20-cv-00596-MHC
                                               )
STEVE WRIGLEY, Chancellor for the              )
Board of Regents of the University System )
of Georgia, in his official capacity, and      )
KYLE MARRERO, President of Georgia )
Southern University, in his official capacity, )
BONNIE OVERSTREET, Conference                  )
Services Manager for Georgia Southern          )
University, in her individual capacity;        )
MICHEL BLITCH, Conference Services             )
Coordinator for Georgia Southern               )
University, in her individual capacity;        )
SANDRA LENSCH, Conference Services )
Specialist for Georgia Southern University, )
in her individual capacity.                    )
                                               )
       Defendants.                             )
____________________________________)

            BRIEF IN SUPPORT OF DEFENDANTS’ MOTION
        TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
     In 2016, the State of Georgia enacted a law that prohibits the State from
contracting with certain parties unless they agree to not engage in a “boycott of
Israel” for the duration of the contract. 2016 Ga. Laws Act 378 (codified at




                                           1
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 2 of 38




O.C.G.A. § 50-5-85).1 This law, like similar ones in 27 other states, aligns Georgia
with the United States’ long-standing policy of opposing boycotts against, and

promoting cooperation with, Israel. See O.C.G.A. § 50-5-85(a)(1)(A) (citing the
federal Export Administration Act, which has banned foreign-led economic boycotts
of Israel for over forty years). Under the law, all Georgia state agencies, including

the Board of Regents of the University System of Georgia and Georgia Southern
University, acting on behalf of the Board of Regents, are required to include in all
contracts for products or services valued at $1,000 or more the contractor’s
certification that he or she will not engage in a boycott of Israel for the duration of
the contract.
     Plaintiff Abby Martin, an advocate for an international consumer boycott of
Israel known as the Boycott, Divestment, and Sanctions (“BDS”) movement,
refused to sign the contract with the certification provision that is required by
Georgia state law, claiming that O.C.G.A. § 50-5-85 restricts protected First
Amendment speech and expression, but it does no such thing. The First Amendment
generally does not protect decisions not to buy or sell goods or services. See
Rumsfeld v. FAIR, 547 U.S. 47 (2006). And that is all Section 50-5-85 prohibits: it

defines a “boycott of Israel” narrowly as “engaging in refusals to deal with,
terminating business activities with, or other actions that are intended to limit


1
  Plaintiff references Senate Bill 327 throughout her complaint. SB 327, when
enacted and signed, added Code Section 50-5-85 to Chapter 5 of Title 50 of the
Official Code of Georgia Annotated. Defendants refer herein to the resulting
statutory provision, O.C.G.A. § 50-5-85.
                                           2
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 3 of 38




commercial relations with Israel or individuals or companies doing business in
Israel or in Israeli-controlled territories.” O.C.G.A. § 50-5-85(a)(1). Indeed, anyone

who contracts with the State may continue to speak out about Israel or even
advocate for a boycott by others. The law therefore does not infringe on First
Amendment speech or expression. Similarly, the law does not restrict associational

rights, because those contracting with the state remain free not only to engage in all
manner of speech criticizing and calling for a boycott of Israel, but also to associate
with others for the same purposes. Nor does the statute’s certification requirement
compel speech, because it does not require contractors to express any opinions,
ideas or beliefs, much less ones they do not hold. And for reasons discussed below,
the statute is not impermissibly vague. This Court should dismiss the amended
complaint for failure to state a claim.
                    RELEVANT FACTUAL ALLEGATIONS
     Martin describes herself as a visual artist, prominent journalist, and supporter
of the BDS movement, which “specifically encourages economic divestment from
institutions that are not in compliance with established international law related to
the Israeli occupation of Palestine.” See Doc. 26, ¶¶ 4, 9, 21. On July 19, 2019,

Georgia Southern University (GSU) invited Martin to act as keynote speaker at an
academic conference in exchange for a $1,000 honorarium and travel expenses, an
invitation she accepted on July 22. Id., ¶¶ 5, 38-39. Martin avers that defendants

Overstreet, Blitch, and Lensch thereafter emailed Martin an agreement for signature
which included language certifying that she was not engaged in and, for the duration

                                           3
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 4 of 38




of the agreement would not engage in, a boycott of Israel, consistent with the
requirements of O.C.G.A. § 50-5-85.2 Id., ¶¶ 5, 42-43. Martin refused to sign the

agreement because of the inclusion of such language and, thus, GSU would not
enter into the contract with her, as doing so would be a violation of Georgia law. Id.,
¶¶ 5, 44-45, 47. As a result, the conference chairs and committee decided to cancel

the conference. Id., ¶¶ 6-7, 49-50.
     Martin brings claims under 42 U.S.C. § 1983 for alleged violations of the First
and Fourteenth Amendments. She seeks an injunction precluding Defendants from
continuing to follow O.C.G.A. § 50-5-85 and preventing them from including the
“no boycott of Israel” language in any other state contract, an injunction striking and
declaring void the “no boycott of Israel” language in all existing state contracts
between the State and any private contractor, and a declaration that O.C.G.A. § 50-
5-85 is “unconstitutional and unenforceable statewide.” She also seeks
compensatory damages and attorney’s fees and costs. Id., pp. 25-26.




2
 Although Martin has sued Steve Wrigley, Chancellor for the Board of Regents of
the University System of Georgia (BOR), and Kyle Marrero, President of GSU, as
well as GSU employees Overstreet, Blitch, and Lensch, the statute she challenges is
not a policy of either BOR or GSU. Because BOR and GSU are state entities, they
are obliged to comply with O.C.G.A. § 50-5-85 when entering into contracts which
fall within its purview.
                                        4
        Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 5 of 38




                ARGUMENT AND CITATION TO AUTHORITY
I.    O.C.G.A. § 50-5-85 does not violate the First Amendment.

     A. O.C.G.A. § 50-5-85 does not regulate speech or inherently expressive
        conduct.
      The First Amendment prohibits states from enacting laws “abridging the
freedom of speech.” U.S. Const. Amend. I. “‘When interpreting this command, [the

Supreme] Court has distinguished between regulations of speech and regulations of
conduct.’” Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, 138 S. Ct.
1719, 1741 (2018) (Thomas, J., concurring) (quoting Sorrell v. IMS Health Inc., 564
U. S. 552, 567 (2011)). “The latter generally do not abridge the freedom of speech,
even if they impose ‘incidental burdens’ on expression.” Id. While the expressive
nature of some conduct may bring it within the First Amendment’s protection, not

all conduct intended to express an idea amounts to protected speech. See, e.g.,
Rumsfeld v. Forum for Acad. & Institutional Rights, Inc. (FAIR), 547 U.S. 47, 66
(2006). Instead, the Supreme Court has “extended First Amendment protection only
to conduct that is inherently expressive.” Id. Because the activity that O.C.G.A. §
50-5-85 restricts is neither speech nor inherently expressive conduct, the statute does
not run afoul of the First Amendment.

      This is made clear by the Supreme Court’s ruling in FAIR, which governs this
case. FAIR involved a First Amendment challenge to the Solomon Amendment, a
federal law which conditions the receipt of certain federal funds by colleges and
universities on providing military recruiters the same access to their campuses and
students that is provided to non-military recruiters. Id. FAIR, an association of law
                                           5
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 6 of 38




schools and faculties, argued that the Solomon Amendment forced law schools to
choose between receiving federal funding and exercising their First Amendment

right to refuse to deal with military recruiters as a way of expressing their
disagreement with the military’s “Don’t Ask, Don’t Tell” policy. Id. at 51, 53. In a
unanimous decision, the Supreme Court rejected FAIR’s claims, finding that the

Solomon Amendment regulated neither speech nor protected conduct.
     First, as to speech, the Court observed that the Solomon Amendment did not
prohibit or compel any actual speech; it “neither limits what law schools may say
nor requires them to say anything.” Id. at 60. Law schools remained free to engage
in speech critical of the military and its policies, whether through “help[ing]
organize student protests” of the policy or posting “signs on the bulletin board next
to the door” where a military recruiter was interviewing, without the loss of federal
funding. Id. They simply had to refrain from denying military recruiters the same
access to their campuses and students that nonmilitary recruiters had. Id. The
Solomon Amendment, as the Court explained, affected “what law schools must do –
afford equal access to military recruiters – not what they may or may not say.” Id.
     The Court recognized that, to comply with the Solomon Amendment, law

schools may be required to provide recruiting assistance to the military which
“includes elements of speech,” such as sending emails or posting notices on bulletin
boards about the time and location a military recruiter would be on campus. Id. at

61-62. But it found such requirements a “far cry” from the sort of “compelled
speech” held to violate the First Amendment in prior cases. Id. (citing W. Va. Bd. of

                                           6
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 7 of 38




Educ. v. Barnette, 319 U.S. 624 (1943) (law requiring students to recite Pledge of
Allegiance and salute flag unconstitutional) and Wooley v. Maynard, 430 U.S. 705

(1977) (requiring residents to display “Live Free or Die” motto on license plates
amounted to compelled speech)). And, whereas the laws at issue in Barnette and
Wooley were aimed at requiring the recitation or display of a particular message, the

“compelled speech” of which the law schools complained was “plainly incidental to
the Solomon’s Amendment’s regulation of conduct.” Id. at 62. The Court also
rejected the contention that, if law schools treated military and nonmilitary recruiters
alike, as required by the Solomon Amendment, “they could be viewed as sending
the message that they see nothing wrong with the military’s policies.” Id. at 64-65.
      Having determined that the Solomon Amendment did not regulate speech, the
Court addressed whether the conduct regulated by the law fell within the protections
of the First Amendment. Id. at 65-66. The Court held that it did not. Id. at 66. The
Court recognized that the law schools intended to express their disagreement with
military policy by refusing to deal equally with military recruiters. Id. But it rejected
the notion that “‘an apparently limitless variety of conduct can be labeled ‘speech’
whenever the person engaging in the conduct intends thereby to express an idea’”

and made clear that First Amendment protection extends “only to conduct that is
inherently expressive.” Id. at 66 (emphasis added) (quoting United States v.
O’Brien, 391 U.S. 367, 376 (1968)). The conduct at issue was not inherently

expressive, the Court found, because an observer seeing an absence of military
recruiters on campus had no way of knowing that the school was expressing its

                                            7
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 8 of 38




disapproval of military policy absent speech explaining as much. Id. An observer
could just as readily conclude that the absence was the result of the military

recruiters’ preference to interview off campus or an unavailability of on-campus
space. Id. Because the conduct at issue was expressive “only because the law
schools accompanied [it] with speech explaining it,” it was not inherently expressive

and did not warrant First Amendment protection. Id.
     The holding in FAIR governs this case. Like the Solomon Amendment,
O.C.G.A. § 50-5-85 regulates conduct, not speech. It does not require state
contractors to say anything or to refrain from criticizing Israel, expressing support
for the BDS movement, or engaging in any other manner of speech. It regulates only
commercial conduct – “engaging in refusals to deal,” “terminating business
activities,” and “other actions that are intended to limit commercial relations,” see
O.C.G.A. § 50-5-85(a)(1), leaving untouched any and all speech which may
accompany or explain such conduct. Had Martin contracted with GSU (and had the
conference not been cancelled), nothing would have precluded her from devoting
her entire keynote speech to criticism of Israel and its policies, to expressions of
support for the BDS movement, to criticism of O.C.G.A. § 50-5-85, or any other

topic. She would remain free to express her views on Israeli policy through any
form of speech activity, whether it be protesting, leafleting, writing, or film making.
The statute requires only that those who desire to contract with Georgia refrain from

refusing to deal, and not terminate any business activities, with Israel-affiliated
persons or entities absent a valid business reason. See O.C.G.A. § 50-5-85(a). Like

                                           8
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 9 of 38




the Solomon Amendment, O.C.G.A. § 50-5-85 “affects what [state contractors]
must do … not what they may or may not say.” FAIR, 547 U.S. at 60. It restricts

conduct, not speech.
     Moreover, the conduct regulated by O.C.G.A. § 50-5-85 is not “inherently
expressive.” FAIR dictates such a finding. The Court in FAIR specifically addressed

whether similar boycotting activity was inherently expressive and concluded that it
was not, because explanatory speech was needed for an observer to recognize that a
message was being expressed. 547 U.S. at 66. The same is true of the conduct
regulated here.3 Even assuming an observer noticed that a state contractor’s private
purchases did not include Israel-affiliated goods, such as Sabra hummus, see Doc.
26, ¶ 74 (setting forth as an example of BDS boycotting activity the “refus[al] to
buy products made by Sabra”), absent explanatory speech, the observer would be
left to speculate whether it was some sort of political message or instead (and
perhaps more likely) a coincidence, a dislike of the taste of the product, a preference
for American products, a function of quality or price, or one of any other number of
possible explanations unrelated to expression. See Fort Lauderdale Food Not Bombs
v. City of Fort Lauderdale, 901 F.3d 1235, 1244 (11th Cir. 2018) (“The critical

question is whether the explanatory speech is necessary for the reasonable observer

3
  The conduct regulated by O.C.G.A. § 50-5-85 (i.e., the refusal to deal
commercially with Israel-affiliated entities because of an objection to Israeli policy)
is quite similar to the conduct regulated in FAIR (the refusal to deal with military
recruiters because of an objection to military policy). Indeed, in their Supreme Court
brief, the coalition of law schools that engaged in the refusal to deal with military
recruiters in FAIR described the refusal as “a limited sort of boycott” of the military.
See Brief of Respondents, FAIR, 2005 U.S. S. Ct. Briefs LEXIS 635 at *55.
                                            9
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 10 of 38




to perceive a message from the conduct.”). See also Ark. Times LP v. Waldrip, 362
F. Supp. 3d. 617, 624 (E.D. Ark. 2019) (“Like the law schools’ decision to prevent

military recruiters from coming to campus, the decision to engage in a primary or
secondary boycott of Israel is expressive only if it is accompanied by explanatory
speech.”) (internal quotation omitted); Jordahl v. Brnovich, No. 18-16896, 2018

U.S. App. LEXIS 31057, at *4-5 (9th Cir. Oct. 31, 2018) (Ikuta, J., dissenting from
denial of stay pending appeal) (“Until Jordahl explains that he is engaged in a
boycott [of Israel], his private purchasing decisions do not communicate his
opinions to the public.”).
     Nothing about Martin’s actions in purchasing one brand over another, or in
refraining from purchasing a particular product, is even minimally, much less
inherently, expressive in the absence of explanatory speech. The same can be said of
any state contractor to which O.C.G.A. § 50-5-85 applies. And, as FAIR makes
clear, the fact that the regulated activity is politically motivated does not transform
what is plainly conduct into protected speech. See FAIR, 547 U.S. at 66. Because
O.C.G.A. § 50-5-85 restricts neither speech nor protected conduct, Martin’s First
Amendment claim fails.

     Martin contends in her amended complaint that, were she to contract with the
State, O.C.G.A. § 50-5-85 “would require her to remove content from her websites
and social media accounts, to cease the distribution of her documentary film that

calls on people of conscience to join the BDS movement, and otherwise abandon her
political beliefs and advocacy.” See Doc. 26, ¶ 72. This is not so. The definition of a

                                           10
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 11 of 38




“boycott of Israel” includes “refusals to deal” and “terminating business activities”
with Israel-related entities, neither of which touches upon Martin’s speech activities,

and “other actions that are intended to limit commercial relations with Israel or
individuals or companies doing business in Israel or in Israeli-controlled territories.”
O.C.G.A. § 50-5-85(a)(1). Martin relies heavily on the “other actions …” phrase.

But the canon providing that general terms in a list are read in the context of specific
terms in that list, which Georgia courts follow, counsels in favor of reading “other
actions” to cover only commercial conduct, not speech, like the other items listed in
the definition of “boycott.” See, e.g., Montgomery Cty. v. Hamilton, 337 Ga. App.
500, 507 n.23 (2016). And, under the doctrine of constitutional avoidance, the
statute should be read in a way that avoids any conflict with the First Amendment.
See Clark v. Martinez, 543 U.S. 371, 30-381 (2005). See also Arkansas Times, 362
F. Supp. 3d at 623 (analyzing the same “other actions” language in Arkansas statute,
which the court held did not violate the First Amendment, and holding that
“[f]amiliar canons of statutory interpretation, such as constitutional avoidance and
edjusdem generis, counsel in favor of interpreting ‘other actions’ to mean conduct
similar to the listed items.”). This comports, moreover, with the common

understanding of the term being defined – “boycott” – as a refusal to deal or contract
with another entity. See Merriam-Webster.com Dictionary, https://www.merriam-
webster.com/dictionary/boycott (defining boycott as “engag[ing] in a concerted

refusal to have dealings with (a person, a store, an organization, etc.) usually to
express disapproval or to force acceptance of certain conditions”).

                                           11
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 12 of 38




     Martin’s contention that O.C.G.A. § 50-5-85’s certification requirement
unconstitutionally compels speech fares no better. Of course, “First

Amendment precedents have established the principle that freedom of speech
prohibits the government from telling people what they must say,” i.e., from
compelling speech. FAIR, 547 U.S. at 61. The Supreme Court “ha[s] sustained First

Amendment challenges to allegedly compelled expression in two categories of
cases.” Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 557 (2005). The first is
“true ‘compelled-speech’ cases, in which an individual is obliged personally to
express a message he disagrees with, imposed by the government.” Id. See, e.g.,
Barnette, 319 U.S. at 633 (holding that a “compulsory flag salute and pledge
requires affirmation of a belief and an attitude of mind” and amounts to compelled
speech); Wooley, 430 U.S. at 715 (requiring Jehovah’s Witness to display a motto
“Live Free or Die” on a license plate amounts to compelled speech because it “in
effect requires that appellees use their private property as a ‘mobile billboard’ for
the State’s ideological message”). The second is “‘compelled-subsidy’ cases, in
which an individual is required by the government to subsidize a message he
disagrees with.” Johanns, 544 U.S. at 557.

     Martin avers that this case falls into the first category. She contends, in
particular, that O.C.G.A. § 50-5-85’s certification requirement requires contractors
to sign a document “renouncing” political boycotts of Israel and to sign “what is

essentially a loyalty oath to a particular foreign county.” Doc. 26, ¶¶ 8, 73. This is
simply not true. O.C.G.A. § 50-5-85 requires only “written certification that [the

                                           12
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 13 of 38




state contractor] is not currently engaged in, and agrees for the duration of the
contract not to engage in, a boycott of Israel.” In other words, it mandates only that

contractors provide the State with information about whether they meet a particular
contracting requirement – a requirement which, as shown, does not implicate the
First Amendment. On its face, the statute does not compel contractors to express or

espouse any message, idea or belief. Requiring a contractor to certify that she is not
engaging in certain consumer conduct, which is itself not protected speech, “is
simply not the same as forcing a student to pledge allegiance to the flag or forcing a
Jehovah’s Witness to display the motto ‘Live Free or Die.’” FAIR, 547 U.S. at 62
(citing Barnette, 319 U.S. 624, and Wooley, 430 U.S. 705). Moreover, unlike in
Barnette and Wooley, where the challenged requirements applied to all students and
residents, respectively, the requirement at issue here applies only to those who
choose to engage in business dealings with the State of Georgia. And, of course,
those who choose to contract with the State remain free to voice any message or
belief they choose, including opposition to Israel and support for boycotts, without
running afoul of O.C.G.A. § 50-5-85.
     Moreover, the certification to which Martin objects is “plainly incidental to

[O.C.G.A. § 50-5-85]’s regulation of conduct.” FAIR, 47 U.S. at 62. In FAIR, the
Supreme Court recognized that, to comply with the Solomon Amendment, law
schools may be required to send emails or post notices which included “elements of

speech.” Id. at 61-62. But because such speech was purely incidental to the
government’s regulation of conduct, which itself was not inherently expressive,

                                          13
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 14 of 38




there was no First Amendment problem. Id. at 62. The same is true here. The sole
prescription of O.C.G.A. § 50-5-85 is conduct-based: it precludes contractors from

engaging in refusals to deal with Israel and related entities. The certification is
merely a method of verifying that a contractor meets this governmental contracting
requirement. Because O.C.G.A. § 50-5-85 does not compel Martin (or any state

contractor) to speak in violation of the Free Speech Clause, her claim based on a
compelled speech theory fails.4
     Finally, Martin appears to bring an overbreadth challenge to the statute. See
Doc. 26, ¶ 77 (“SB 327 is substantially overbroad”). “The overbreadth doctrine is
‘strong medicine’ that generally should be administered ‘only as a last
resort.” Locke v. Shore, 634 F.3d 1185, 1191 (11th Cir. 2011) (quoting United States
v. Williams, 553 U.S. 285, 293 (2008)). A statute is facially overbroad only when it
“punishes a ‘substantial’ amount of protected free speech, ‘judged in relation to the
statute’s plainly legitimate sweep.’” Virginia v. Hicks, 539 U.S. 113, 118-119
(2003) (quoting Broadrick v. Oklahoma, 413 U.S. 601 615 (1973)). See also
Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489, 497 (1982) (“A law
that does not reach constitutionally protected conduct … satisfies the overbreadth

test.”). Moreover, this Court “must construe the [statute] to avoid constitutional
overbreadth problems.” Locke, 634 F.3d at 1191. Because O.C.G.A. § 50-5-85 does

4
 To the extent the amended complaint advances a “compelled speech” theory based
on the contention that state contractors “would have to abandon … consumer
choice[s]” to comply with the statute (see Doc. 26, ¶ 74), the theory likewise fails
because, as discussed, such purchasing choices do not amount to “inherently
expressive conduct” to which First Amendment protection extends.
                                           14
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 15 of 38




not regulate speech or inherently expressive conduct at all, much less a substantial
amount of it, any overbreadth challenge necessarily fails.

   B. Claiborne Hardware does not hold that refusals to deal are protected
      conduct under the First Amendment.
     Despite its clear applicability here, and perhaps because of it, FAIR is not one
of the multiple Supreme Court cases cited in Martin’s complaint. Instead, Martin

cites NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982), for the proposition
that participation in a politically-motivated consumer boycott is protected conduct
under the First Amendment. See Doc. 26, ¶ 61. But Martin overstates the holding in
Claiborne. Claiborne held that many of the activities that often accompany
economic boycotts – such as holding meetings, making speeches, marching, and
peaceful picketing – are forms of speech. 485 U.S. at 909-911. But unlike FAIR, the

Claiborne Court did not have occasion to consider whether the refusal to deal aspect
of a boycott – the only conduct regulated by O.C.G.A. § 50-5-85 – is entitled to First
Amendment protection, and, thus, did not make such a holding.
     Claiborne involved a consumer boycott of white-owned businesses in Port
Gibson, Mississippi organized by civil rights activists to protest racial
discrimination. 485 U.S. at 889. White merchants brought suit against those

involved in the boycott, alleging violations of state tort law. Id. at 889-890. The
Mississippi courts held most of defendants liable for the tort of malicious
interference with the plaintiffs’ businesses and rejected the defendants’ reliance on
the First Amendment, reasoning that the use of force, violence, and threats by some


                                           15
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 16 of 38




boycotters made the entire boycott unlawful. Id. at 895. The Supreme Court
reversed the decision of the Mississippi courts.

     In doing so, the Court first observed that the boycott at issue ‘took many
forms” and consisted of numerous “elements,” some of which were protected and
others of which were not. Id. at 907. The Court pointed, in particular, to peaceful

picketing, marches, speeches, gathering for meetings, urging others to join the
boycott, submitting written demands, sending telegrams, and publishing names of
non-boycotters in the newspaper and explained, not surprisingly, that “[e]ach of
these elements of the boycott is a form of speech or conduct that is ordinarily
entitled to protection under the First and Fourteenth Amendments.” Id. (emphasis
added); see also id. at 911 (stating that “the boycott clearly involved constitutionally
protected activity” and identifying the protected activity as “speech, assembly,
association, and petition”) (emphasis added). But the boycott also included elements
of “unlawful conduct” – in particular, violence and threats of violence – which were
prohibited by state law and which, the Court observed, were not protected by the
First Amendment. Id. The Court held that the elements of the boycott that involved
protected First Amendment activity did not lose constitutional protection simply

because they were accompanied by unprotected elements. Id. at 924-925.
Accordingly, the Court held that protected First Amendment activity could not be
the basis for common law tort liability for damages.

     The Court in Claiborne did not hold, however, that the boycotters’ refusal to
purchase from white merchants was a constitutionally protected element of the

                                           16
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 17 of 38




boycott or that it was “inherently expressive” conduct under the First Amendment. It
did not have occasion even to address the issue, because such conduct was not

unlawful under Mississippi law.5 The Court likewise had no occasion to address the
question of whether the government may restrict the “refusal to deal” conduct which
underlies a boycott while leaving untouched the accompanying protected speech

activity (as O.C.G.A. § 50-5-85 does). FAIR did have occasion to do so, however,
and it upheld such a restriction. This Court should as well.
     The notion that First Amendment protections for the speech, assembly, and
association that often accompany boycotts necessarily extend to the refusal to deal
aspect of a boycott was also rejected in International Longshoremen’s Ass’n v.
Allied International, Inc., 456 U.S. 212 (1982). There, members of a
longshoremen’s union refused to unload cargo arriving from or destined for the
Soviet Union as a means of protesting the Russian invasion of Afghanistan. Id. at
214. After determining that the union’s boycott was an illegal secondary boycott
under the National Labor Relations Act, the Court summarily and unanimously
rejected the union’s First Amendment defense. Id. at 226-227. The Court noted that
“[t]here are many ways in which a union and its individual members may express

their opposition to Russian foreign policy” and declined to find that the boycott of
Soviet goods, though part of a broader, politically motivated boycott which included
protected speech, was itself protected by the First Amendment. Id. Noting that it had

5
  Indeed, the Court expressly reserved the question of whether a boycott “designed
to secure aims that are themselves prohibited by a valid state law” is constitutionally
protected. Id. at 915 n. 49.
                                          17
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 18 of 38




“consistently rejected the claim that secondary picketing by labor unions … is
protected activity under the First Amendment,” the Court reasoned that “[i]t seems

still clearer that conduct not designed to communicate but to coerce merits still less
consideration under the First Amendment.” Id. The conduct regulated by O.C.G.A. §
50-5-85, which also arises out of a political dispute with a foreign nation and seeks

to coerce a change in behavior through infliction of economic pain, is no different.
     It is perhaps not surprising, then, that a district court in Arkansas, when
recently considering a First Amendment challenge to a very similar state law which
likewise prohibits state entities from contracting with companies that boycott Israel,
found FAIR and Longshoremen’s controlling. See Ark. Times, 362 F. Supp. 3d. 617
(E.D. Ark. 2019). In its well-reasoned decision, the court found unpersuasive the
plaintiff’s contention that Claiborne created an unqualified First Amendment right
to engage in political boycotts and observed that Claiborne neither addressed the
“refusal to deal” aspect of a boycott nor held “that individual purchasing decisions
are constitutionally protected.” Id. at 625, 626. And, the court found, the Supreme
Court in Longshoremen’s “held that there is no unqualified right to boycott or a
constitutional right to refuse to deal, or perhaps no First Amendment interest in

boycotting at all.” Id. at 626. The court found that FAIR and Longshoremen’s, not
Claiborne, controlled the case before it and compelled a finding that the statute’s
“no boycott of Israel” requirement regulated neither speech nor inherently

expressive conduct. Id. at 624. The complaint was, accordingly, dismissed for



                                          18
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 19 of 38




failure to state a claim under the First Amendment.6 Id. at 626. This Court should do
the same here.

     Defendants are aware of two other district court decisions on similar state
statutes. The district courts in those two cases preliminarily enjoined enforcement of
laws similar to O.C.G.A. § 50-5-85. See Jordahl v. Brnovich, 336 F. Supp. 3d 1016

(D. Ariz. 2018) and Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018). But
the outcome in those cases was based on reasoning which, Defendants submit,
cannot be squared with the Supreme Court cases discussed above and should not be
followed by this Court. The Jordahl court, while recognizing that “the commercial
actions (or non-actions) of one person, e.g., the decision not to buy a particular
brand of printer to show support for a political position, may not be deserving of
First Amendment protections on the grounds that such action is typically only
expressive when explanatory speech accompanies it,” nonetheless distinguished
FAIR as inapplicable to such boycotting activity when “taken in response to larger
calls to action” (id. at 1042-1043) – a wholly untenable distinction in light of the
fact that the boycott of military recruiters at issue in FAIR was itself part of a larger,
nationwide protest against the military’s “Don’t Ask, Don’t Tell” policy. And the

Jordahl court incorrectly found that Claiborne extended First Amendment
protection to private purchasing decisions and “refusals to deal” whenever such
conduct is undertaken as part of a larger effort to achieve a common political, social,


6
 The plaintiff has appealed the dismissal, and the appeal, which has been briefed
and argued, is currently pending in the Eighth Circuit.
                                          19
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 20 of 38




or economic aim. Id. at 1041-1042. Such a reading of Claiborne is foreclosed by
FAIR, which upheld a law precluding refusals to deal even in such a context.7

     The District Court of Kansas’ preliminary injunction of a law similar to
O.C.G.A. § 50-5-85 in Koontz is likewise unpersuasive. First, and notably, in its
brief in opposition to the motion, Kansas failed even to address the merits of the

plaintiff’s First Amendment challenge to the statute, essentially leaving the issue
uncontested. See 283 F. Supp. 3d at 1023. Second, relying on Claiborne, the court
incorrectly found that the purely economic conduct prohibited by the Kansas law
was protected by the First Amendment simply because it was part of a larger
movement which sought to express dissatisfaction with a government policy and
influence government action. Id. at 1021-1022. But, as discussed, Claiborne did not
even have occasion to address whether the refusal to deal aspect of a boycott is
protected conduct. FAIR did, however, and it held that, even in the context of a
larger political movement, such conduct is not protected. Finally, in an effort to
distinguish FAIR, the court simply stated, incorrectly and without explanation, that
whereas the politically-motivated boycotts of military recruiters in FAIR were not
inherently expressive, “[i]t is easy” to associate an individual’s refusal to deal with

Israel-related entities with “the message that the boycotters believe Israel should

7
  Based on its analysis, the district court in Jordahl granted the plaintiff’s motion for
a preliminary injunction, and the defendants appealed. See Jordahl v. Brnovich, 789
F. App’x 589 (9th Cir. 2020). While the appeal was pending, Arizona amended
portions of the statute which rendered it inapplicable to the defendants. Id. at 591.
The Ninth Circuit found the plaintiff’s claims for declaratory and injunctive relief
moot, vacated the preliminary injunction, and remanded the case with instructions to
the district court to dismiss the claims. Id.
                                             20
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 21 of 38




improve its treatment of Palestinians.” Id. at 1023-1024. For the reasons discussed
above, however, it is not.8

    C. Even if O.C.G.A. § 50-5-85 burdens speech, the burden is incidental and
       furthers a substantial state interest.
     As discussed, FAIR held that a refusal to deal with military recruiters was not
inherently expressive conduct and thus did not implicate the First Amendment. But

FAIR also made plain that, even if the Solomon Amendment burdened the law
schools’ speech, it would have been subject only to intermediate scrutiny under
United States v. O’Brien, 391 U.S. 367 (1968), and, moreover, it would pass such
scrutiny. FAIR, 547 U.S. at 67. The same is true of O.C.G.A. § 50-5-85.
     Under the test for neutral regulations on expressive conduct established in
O’Brien, “‘an incidental burden on speech is no greater than is essential, and

therefore is permissible under O’Brien, so long as the neutral regulation promotes a
substantial government interest that would be achieved less effectively absent the
regulation.’” FAIR, 547 U.S. at 67 (quoting United States v. Albertini, 472 U.S. 675,
689 (1985)). See also O’Brien, 391 U.S. at 377. O.C.G.A. § 50-5-85 satisfies this
test. First, the regulation is neutral. It applies to refusals to deal with Israel-related
entities regardless of the viewpoint motivating the boycott. And while Martin

complains that it targets only boycotts directed at Israel and not other nations (see
Doc. 26 at ¶¶ 67-69), O.C.G.A. § 50-5-85 is akin in this manner to the hundreds of

8
  Following the entry of a preliminary injunction by the district court in Koontz, the
parties reached a settlement, the case was voluntarily dismissed, and the preliminary
injunction was dissolved. See Koontz v. Watson, Case No. 5:17cv4099 (D. Kan.
2017) at Doc. 33.
                                          21
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 22 of 38




state and federal anti-discrimination statutes which target only a subset of
discrimination and which have nonetheless been found to be “permissible content-

neutral regulation[s] of conduct.” See Wisconsin v. Mitchell, 508 U.S. 476, 487
(1993) (observing that Title VII, which prohibits discrimination in employment on
the basis of certain characteristics, has been found to be content-neutral in the face

of First Amendment challenges). Indeed, the Solomon Amendment, which likewise
targeted only one type of boycott, was described by the Supreme Court in FAIR as a
“neutral regulation,” 547 U.S. at 67.9
     Second, any “burden” on speech resulting from O.C.G.A. § 50-5-85 is
incidental. In FAIR, the Supreme Court recognized that the Solomon Amendment
had the effect of, for example, requiring law schools to include military recruiters in
interviews and recruiting receptions, sending out emails on the recruiters’ behalf,
and distributing or posting flyers for them. 547 U.S. at 61-62. But the Court found
such burdens “plainly incidental to the Solomon Amendment’s regulation of
conduct,” observing that “[n]othing about recruiting suggests that law schools agree
with any speech by recruiters, and nothing in the Solomon Amendment restricts
what the law schools may say about the military’s policies.” Id. at 65. The same is

true here. Nothing about O.C.G.A. § 50-5-85’s very targeted requirement that
Martin, or any state contractor, certify that it is not currently engaged in (and for the


9
  Martin’s contention that the statute is not a neutral regulation of boycotts because
it does not regulate refusals to purchase from Israel for legitimate business reasons
(see Doc. 26 at ¶ 68) fails because decisions not to purchase based on valid business
reasons are not properly characterized as a boycott.
                                           22
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 23 of 38




term of the contract will not engage in) a boycott of Israel suggests that the
contractor agrees with Israeli policies. Moreover, like the Solomon Amendment,

nothing in O.C.G.A. § 50-5-85 restricts what a contractor may say, or requires them
to say anything, about Israel or its policies. And any burden on speech is incidental
for the additional reason that anyone can, of course, simply refrain from contracting

with Georgia to avoid even its targeted regulation of commercial conduct.
     Finally, O.C.G.A. § 50-5-85 promotes a substantial state interest – namely,
Georgia’s interest in helping advance a long-standing federal foreign policy goal.
This interest is apparent from the face of the statute, which defines a refusal to deal
as an impermissible “boycott of Israel” when the refusal is taken in “compliance or
adherence to calls for a boycott of Israel other than those boycotts to which 50
U.S.C. App. Section 2407(c) … applies.” O.C.G.A. § 50-5-85 (a)(1)(A). The
statute’s citation is to the Export Administration Act (EAA), a federal law which has
banned boycotts of “friendly” nations, including Israel, for over forty years. See 50
U.S.C. §§ 4841-4842; Israeli Aircraft Indus., Ltd. v. Sanwa Bus. Credit Corp., 850
F. Supp. 686, 689-90 (N.D. Ill. 1993). The EAA directs the “President [to] issue
regulations prohibiting any United States person” from undertaking various actions

“[w]ith the intent to comply with, further, or support any boycott” imposed by a
foreign country against a country friendly to the United States, including
“[r]efusing, or requiring any other person to refuse, to do business with or in the




                                           23
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 24 of 38




boycotted country.” 50 U.S.C. § 4842(a)(1)(A).10 The laws comprising the EAA
have been subject to numerous constitutional challenges, none of which has

succeeded. See e.g., Int’l Longshoremen, 456 U.S. at 226 (citing NLRB v. Retail
Store Emp. Union, Local 1001, 447 U.S. 607, 616 (1980); American Radio Assn. v.
Mobile S.S. Assn., 419 U.S. 215, 229–32 (1974); Briggs & Stratton Corp. v.

Baldrige, 728 F.2d 915 (7th Cir. 1984).
     Because BDS boycotts are not imposed by a foreign country, they fall outside
of the EAA. Nonetheless, federal policy regarding BDS boycotts makes clear that
these efforts are likewise contrary to the United States’ interests. See 19 U.S.C. §
4452. Congress “opposes politically motivated actions that penalize or otherwise
limit commercial relations specifically with Israel, such as boycotts of, divestment
from or sanctions against Israel [i.e., BDS campaigns]” and has explained that such
boycotts “are contrary to the principle of nondiscrimination[.]” Id. § 4452(b)(4)–(5).
Congress has also identified as a “principal trade negotiating objective[] of the
United States” the discouragement of “politically motivated boycotts of, divestment
from, and sanctions against Israel[.]” Id. § 4452(c).
     Georgia has made clear through the passage of O.C.G.A. § 50-5-85, which

specifically and narrowly defines the conduct regulated with reference to the EAA
and refusals to deal undertaken in a discriminatory manner, its interest in furthering
the long-standing foreign policy objectives of the United States as it pertains to


10
 The EAA was re-enacted by Congress in 2018 as part of the Defense
Authorization Act. See Anti-Boycott Act of 2018, Pub. L. No. 115-232 §§ 1771-74.
                                       24
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 25 of 38




boycotts of Israel. See 50-5-85(a)(1). And the state seeks to advance those objectives
by imposing similar regulations of commercial transactions. In short, O.C.G.A. §

50-5-85 aligns Georgia with long-established foreign policy goals of the United
States, and it does so by mirroring the constitutionally sound federal law which
implements those goals. Certainly a state has, at minimum, a substantial interest in

doing so. See IBEW v. NLRB, 341 U.S. 694, 705 (1951) (reasoning that the Supreme
Court recognized the constitutional right of the states to proscribe picketing in
furtherance of secondary boycotts and thus “[t]here is no reason why Congress may
not do likewise.”).
   D. O.C.G.A. § 50-5-85 does not regulate expressive association.
     Martin also alleges that O.C.G.A. § 50-5-85 infringes on her First Amendment
right of association. The Supreme Court has long “recognized a First Amendment
right to associate for the purpose of speaking, which [it has] termed a ‘right of
expressive association.’” FAIR, 547 U.S. at 68. See also Roberts v. United States
Jaycees, 468 U.S. 609, 622 (1984) (“implicit in the right to engage in activities
protected by the First Amendment [is] a corresponding right to associate with others
in pursuit of a wide variety of political, social, economic, educational, religious, and

cultural ends”). Martin appears to contend that O.C.G.A. § 50-5-85 runs afoul of this
right by precluding those who contract with the state from participating in group
criticism of, and joint calls to boycott, Israel. See Doc. 26, ¶ 62 (asserting that

O.C.G.A. § 50-5-85 chills or prohibits the ability to “[j]oin[] voices together to
participate in and call for political boycotts”); id., ¶¶ 3, 70, 76 (suggestion that

                                            25
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 26 of 38




O.C.G.A. § 50-5-85 requires contractors to refrain from associating with others who
“advocate for Palestinian rights by boycotting Israel”).

     Her claim fails because the statute imposes no such prohibition. Just as those
contracting with the state remain free to engage in speech criticizing and calling for
a boycott of Israel, see supra, they remain free to associate with others for the same

purpose. Nothing in O.C.G.A. § 50-5-85 affects with whom contractors may meet,
what groups they may join or continue to remain a part of, or the composition of any
such groups. The mere requirement that a contractor refrain from refusing to do
business with a person or entity based solely on a connection with Israel does not
impinge upon, or even implicate, the contractor’s right to associate with anyone. See
FAIR, 547 U.S. at 69-70 (Solomon Amendment did not violate law schools’
freedom of association because, although it required them to interact with military
recruiters, it did not force law schools to accept them as “part of the law school” and
did not prevent students and faculty from associating together to voice their
disapproval of the military). Like her freedom of speech claim, Martin’s freedom of
association claim fails.
II. Georgia may impose conditions, such as the commercial regulations set
    forth in O.C.G.A. § 50-5-85, on those who voluntarily choose to contract
    with the state.
     O.C.G.A. § 50-5-85 also passes constitutional muster because it operates not as
a direct prohibition of all refusals to deal with Israel-related entities, but solely as a

condition on the receipt of state funds for those who choose to contract with
Georgia. The Supreme Court has long distinguished between laws falling into the

                                            26
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 27 of 38




former category from those falling into the latter, recognizing that the government
may establish criteria for the receipt of government funds that may not be

permissible as a direct regulation of speech. See, e.g., Nat’l Endowment for the Arts
v. Finley (NEA), 524 U.S. 569, 587-88 (1998) (“although the First Amendment
certainly has application in the subsidy context, we note that the Government may

allocate competitive funding according to criteria that would be impermissible were
direct regulation of speech or a criminal penalty at stake”); Lyng v. Int’l Union,
United Auto., Aerospace & Agric. Implement Workers, 485 U.S. 360, 364-66 (1988)
(rejecting First Amendment challenge to regulations denying food stamps to striking
workers). And, relatedly, while the government cannot abridge the freedom of
speech, it is not required to subsidize the speech or activities of others. See, e.g.,
Regan v. Taxation with Representation of Washington, 461 U.S. 540, 545-546, 549
(1983) (rejecting the “‘notion that First Amendment rights are somehow not fully
realized unless they are subsidized by the State’” and upholding federal statute
giving less favorable tax treatment to non-profit organizations that engaged in
lobbying); Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 358 (2009) (“While in
some contexts the government must accommodate expression, it is not required to

assist others in funding the expression of particular ideas, including political ones.”).
     This applies not only in the context of government subsidies, but in the context
of government contracts as well. “Governmental entities make a wide range of

decisions in the course of contracting for goods and services,” and the Supreme
Court has recognized that “[t]he Constitution accords government officials a large

                                            27
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 28 of 38




measure of freedom as they exercise the discretion inherent in making those
decisions.” O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 724-725

(1996). Indeed, the federal government has greater leeway in the spending power
context precisely because “[l]egislation enacted pursuant to the spending power is
much in the nature of a contract.” Arlington Cent. Sch. Dist. v. Murphy, 548 U.S.

291, 296 (2006).
     The rationale underlying these principles is clear. First, because a person or
entity can opt not to contract with the government or accept government funding,
any potential interference with constitutional rights is generally minimal. See, e.g.,
Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc. (USAID), 570 U.S. 205, 214
(2013) (“[a]s a general matter, if a party objects to a condition on the receipt of
federal funding, its recourse is to decline the funds”); FAIR, 547 U.S. at 59
(“Congress’ power to regulate military recruiting under the Solomon Amendment is
arguably greater because universities are free to decline the federal funds.”); Grove
City Coll. v. Bell, 465 U.S. 555, 575 (1984) (in private university’s challenge to
Title IX, reasoning that “Congress is free to attach reasonable and unambiguous
conditions to federal financial assistance that educational institutions are not

obligated to accept.”). Unlike direct regulation, conditions associated with a subsidy
or government contract are not generally imposed; rather, they provide a financial
incentive for voluntary action. Anyone who does not wish to support a policy

reflected in a government procurement law can do so simply by declining to sell
goods or services to the government or declining the subsidy at issue.

                                           28
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 29 of 38




     Second, the government generally has a more substantial interest in allocating
its limited resources in a manner that best furthers its objectives than it does in

directly regulating conduct. See, e.g., Rust v. Sullivan, 500 U.S. 173, 193 (1991)
(“[t]here is a basic difference between direct state interference with a protected
activity and state encouragement of an alternative activity”) (quoting Maher v. Roe,

432 U.S. 464, 475 (1977)). Thus, the government “can, without violating the
Constitution, selectively fund a program to encourage certain activities it believes to
be in the public interest, without at the same time funding an alternative program
which seeks to deal with the problem in another way.” Rust, 500 U.S. at 193.
     The same rationales apply here. Indeed, the leeway accorded states when
acting as contractors (and not as pure regulators) should be at least as broad as that
of the federal government exercising its spending power through legislation, which
is, as mentioned, only “in the nature of a contract.” Arlington Cent. Sch. Dist., 548
U.S. at 296. Just as an entity may decline federal funds to avoid compliance with a
condition it prefers not to meet, any person or entity may decline to contract with the
State of Georgia if he or she wishes to refuse to remain open to commercial
transactions with Israel-related entities. And just as the federal government may

choose to fund a program dedicated to advancing certain permissible goals even
though doing so necessarily discourages alternative goals, see Rust, 500 U.S. at 194,
Georgia may choose to advance its goal of furthering federal trade policies by

contracting only with those who commit not to boycott Israel, as the statute limits
that phrase, for the term of the contract. It is doubtful that anyone would question a

                                           29
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 30 of 38




state requirement that a contractor not discriminate in hiring practices or a state
decision to fund recycling campaigns but not some other alternative. Both reflect

legitimate interests that at state may further through contracting incentives. Here,
Georgia is similarly furthering its legitimate interests through the contracting
conditions in O.C.G.A. § 50-5-85. Moreover, if Martin’s refusal to deal amounts to

expressive conduct as Martin suggests (but the law does not support), then
Georgia’s decision not to contract with those who refuse to deal commercially with
Israel is necessarily expressive as well. Georgia should no more be forced to express
Martin’s message or that of the BDS movement, or to associate itself with such
message, than the reverse. Martin cannot have it both ways.
      It is true that, while broad, Congress’s use of its spending power is not
unlimited, and other constitutional provisions, including the First Amendment, may
provide an independent bar to a conditional grant of government funds. Thus, the
Supreme Court has declined to uphold spending power legislation aimed at the
suppression of “dangerous ideas,” NEA, 524 U.S. at 587, and has distinguished
between defining the limits of a government program and leveraging funding to
regulate speech beyond the contours of the program, USAID, 570 U.S. at 214-215.

But even assuming similar limitations apply to a state’s contracting activity, neither
of these concerns applies here. O.C.G.A. § 50-5-85 only requires that those who
contract with the state not be actively engaged in a refusal to deal with Israel-related

entities during the term of the contract. The statute neither regulates nor seeks to
suppress any associated idea or message that Martin, or any contractor, wishes to

                                           30
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 31 of 38




express. And the condition O.C.G.A. § 50-5-85 imposes on state contracts – i.e.,
they must refrain from refusing to deal commercially with Israel and Israel-related

entities – is not “beyond the contours of the program.” The statute only applies to
the contracting practices of the parties to state contracts, and Georgia has substantial
interests in promoting long-standing federal foreign policy goals which Georgia

supports.
III. O.C.G.A. § 50-5-85 is not unconstitutionally vague.
     In her second and only other count, Martin argues that O.C.G.A. § 50-5-85 is
impermissibly vague in violation of the Fourteenth Amendment. Doc. 26, ¶¶ 94-95.
She alleges, in particular, that she and others will be chilled or effectively prohibited
from contracting with the state on the basis of the statute’s “vague certification
requirement” that prohibits “boycott[s] of Israel.” Id. It appears that she makes both
an as-applied and facial challenge based on vagueness. Both fail.
     First, when a statute or regulation does not affect constitutionally protected
conduct, it will survive a facial challenge unless “the enactment is impermissibly
vague in all of its applications.” Village of Hoffman Estates v. Flipside, Hoffman
Estates, Inc., 455 U.S. 489, 494-95 (1982). See also Stardust, 3007 LLC v. City of

Brookhaven, 899 F.3d 1164, 1176 (11th Cir. 2018) (rejecting First Amendment and
vagueness challenge to city ordinance and observing that, “[t]o succeed on a claim
that an ordinance is void for vagueness, ‘the complainant must demonstrate that the

law is impermissibly vague in all of its applications.’”) (quoting Vill. of Hoffman
455 U.S. at 497); Ala. Educ. Ass’n v. State Superintendent of Educ., 746 F.3d 1135,

                                           31
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 32 of 38




1138 (11th Cir. 2014) (“An enactment that is not impermissibly vague in all its
applications will survive a vagueness challenge.”). Here, as shown, O.C.G.A. § 50-

5-85 does not regulate constitutionally protected conduct, and Martin does not
plausibly allege, and cannot plausibly show, that the statute is impermissibly vague
in all of its applications. The term “boycott of Israel” plainly applies to a range of

easily identifiable conduct. It would apply without question, for example, to the
refusal by a state contractor to purchase products from Hewlett Packard simply
because Hewlett Packard does business in and with Israel, and not for a valid
business reason. Because Martin cannot show that the law is impermissibly vague in
all its applications, her facial vagueness challenge fails.
     Second, whether her due process challenge is facial, as applied, or both, it fails
because O.C.G.A. § 50-5-85 provides adequate notice of what its prohibition on
“boycott[s] of Israel” includes. The void for vagueness doctrine focuses on two
issues: (1) whether the statute provides people of ordinary intelligence a reasonable
opportunity to understand what conduct it prohibits; and (2) whether the statute
authorizes or encourages arbitrary and discriminatory enforcement. See, e.g., Hill v.
Colorado, 530 U.S. 703, 732 (2000); Chicago v. Morales, 527 U.S. 41, 56-57

(1999). The Constitution does not, however, “require perfect clarity in the language
of statutes and ordinances.” Stardust, 3007 LLC v. City of Brookhaven, 899 F.3d
1164, 1176 (11th Cir. 2018). Indeed, the Supreme Court has recognized that,

“because we are ‘condemned to the use of words, we can never expect mathematical
certainty from our language.’” Hill, 530 U.S. at 733 (quoting Grayned v. City of

                                           32
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 33 of 38




Rockford, 408 U.S. 104, 110 (1972)). “[P]erfect clarity and precise guidance have
never been required, even of regulations that restrict expressive activity.” Ward v.

Rock Against Racism, 491 U.S. 781, 794 (1989). Here, as shown above, “boycott of
Israel” is defined in the statute in a manner which limits the term to commercial
conduct with Israel or Israel-related businesses. Importantly, the statute defines

“boycott” in a manner which comports with the common understanding of the term
– a refusal to deal or contract with another entity. See Merriam-Webster.com
Dictionary (defining boycott as a refusal to deal with another entity); Boos v. Berry,
485 U.S. 312, 332 (1988) (vagueness tests whether the statute communicates its
reach in words of common understanding). It thereby conveys the proscribed
conduct in terms that are understandable to persons of reasonable intelligence. And
Martin points to nothing in the statute which authorizes arbitrary and discriminatory
enforcement. O.C.G.A. § 50-5-85 is not impermissibly vague, and Martin’s
Fourteenth Amendment claim fails.

IV. Defendants Overstreet, Blitch, and Lensch are entitled to qualified
    immunity.
     Alternatively, defendants Overstreet, Blitch, and Lensch are entitled to
qualified immunity. “‘[G]overnment officials performing discretionary functions

generally are shielded from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.’” Crawford-El v. Britton, 523 U.S. 574, 588
(1998). The test for qualified immunity is two-pronged: (1) was the government
official acting within the scope of her discretionary authority; and (2) did the
                                           33
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 34 of 38




official’s conduct violate “clearly established law.” Maggio v. Sipple, 211 F. 3d
1346, 1350 (11th Cir. 2000). As far as the first prong, the question is whether the

official was performing a legitimate job-related function through means that were
within her power to utilize. See, e.g., Holloman v. Harland, 370 F.3d 1252, 1265
(11th Cir. 2004). “Once the defendant establishes that she was acting within her

discretionary authority, the burden shifts to the plaintiff to show that qualified
immunity is not appropriate.” Lee v. Ferraro, 284 F. 3d 1188, 1194 (11th Cir.
2002). To carry that burden, the plaintiff must show that the constitutional right
asserted was clearly established at the time the alleged violation occurred. See, e.g.,
Hope v. Pelzer, 536 U.S. 730, 739 (2002). The “salient question” is whether the law,
at the time of the incident gave the defendant “fair and clear warning” that his or her
conduct was unconstitutional. Id. at 746. Liability only attaches if the official’s act is
“so obviously wrong, in light of pre-existing law, that only a plainly incompetent
[official] or one who was knowingly violating the law would have done such a
thing.” See Row v. Fort Lauderdale, 279 F.3d 1271, 1280 (11th Cir. 2002).
     The amended complaint makes clear that, at all times relevant to Martin’s
allegations, defendants Overstreet, Blitch, and Lensch were acting within their

duties as employees of GSU; thus, they were acting within the scope of their
discretionary authority and pursuant to Georgia law. The burden is on Martin to
show that qualified immunity is not appropriate. She cannot make this showing

because, as discussed above, no constitutional violation is plausibly pled in the
amended complaint. Regardless, Martin cannot show a violation of a clearly

                                           34
      Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 35 of 38




established right. There is no law clearly establishing that decisions not to buy or
sell goods or services, even if part of a politically motivated boycott, are protected

by the First Amendment. Instead, the governing law indicates otherwise. See FAIR,
547 U.S. 47. Moreover, neither O.C.G.A. § 50-5-85 nor any similar law has been
interpreted by the Supreme Court, the Eleventh Circuit, or the Supreme Court of

Georgia. There is simply no clearly established law that could have placed these
individuals on notice that merely drawing Martin’s attention to the challenged
language in the contract or transmitting the contract to her for signature – which is
the only conduct in which they are alleged to have engaged – would alone amount to
a violation of Martin’s constitutional rights. Accordingly, defendants Overstreet,
Blitch, and Lensch are entitled to qualified immunity, and Martin’s claims against
them should be dismissed on this alternative basis.
                                   CONCLUSION
     For the foregoing reasons, Defendants respectfully request that the Court grant
their motion and dismiss the claims asserted in this action.
     Respectfully submitted this 15th day of September, 2020.


                                        CHRISTOPHER M. CARR              112505
                                        Attorney General

                                        KATHLEEN M. PACIOUS              558555
                                        Deputy Attorney General

                                        ROGER A. CHALMERS              118720
                                        Senior Assistant Attorney General


                                           35
     Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 36 of 38




                                  /s/Deborah Nolan Gore
                                  DEBORAH NOLAN GORE            437340
                                  Assistant Attorney General

PLEASE SERVE:
Deborah Nolan Gore
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 463-8850
Facsimile: (404) 651-6920
dgore@law.ga.gov




                                    36
        Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 37 of 38




                        CERTIFICATE OF COMPLIANCE

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(B) in 14-point New Times Roman type

face.

         This 15th day of September, 2020.

                                   /s/ Deborah Nolan Gore
                                   DEBORAH NOLAN GORE
                                   Georgia Bar No. 437340




                                          37
        Case 1:20-cv-00596-MHC Document 37-1 Filed 09/15/20 Page 38 of 38




                           CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing BRIEF IN SUPPORT

OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED

COMPLAINT with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to all attorneys of record in this

case.

        This 15th day of September, 2020.

                                   /s/ Deborah Nolan Gore
                                   DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 463-8850
Facsimile: (404) 651-6920
dgore@law.ga.gov




                                            38
